DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 1/21/2020, 7/15/2021, and 1/31/2022 have been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 7/20/2017. 
Status of Application
Claims 16-21 and 25-30 are pending. Claims 22-24 have been cancelled. Claims 16, 20, 21, 25, and 30 have been amended. Claims 16, 25, and 30 are the independent claims. This FINAL Office action is in response to the “Amendments and Remarks” received on 10/7/2022.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 10/7/2022; Applicant's “Amendments and Remarks” have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
	Office Note: Claims 22-25 has been cancelled, therefore any rejection or objection pertaining thereupon is now considered moot.
With respect to the Title objection, applicants “Amendment and Remarks” have been fully considered and are persuasive. The Title objection has been withdrawn.
With respect to the Claim objection, applicants “Amendment and Remarks” have been fully considered and are persuasive. The Claim objection has been withdrawn.
With respect to the claim rejections under 35 U.S.C. § 112 (b), applicants “Amendment and Remarks” have been fully considered and were persuasive. The Office will interpret “detected driving and/or environment data” as one single variable. Therefore the claim rejections under 35 U.S.C. § 112 (b) have been withdrawn.
With respect to the previous claim rejections under 35 U.S.C. § 102 and § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached above in the FINAL office action and therefore the prior arguments are considered moot.
However, since the Office is using the same prior art, the Office will address all remarks that remain relevant.
Applicant remarks “However, these citations do not teach the feature of an experience database as defined in original claim 22 of the instant application which includes having stored actuating commands provided by real rail vehicle drivers in correspondence with driving situations whereby the driving situations can be described by the detected driving and environment data. By way of comparing the driving and environment data of the ongoing journey with the driving and environment data stored in the experience database the driving situation can be identified and the real rail vehicle driver commands of the identified driving situation can be reused” and the Office respectfully disagrees.
It remains the Office’s stance that the cited prior art still anticipates the claimed subject matter as currently presented. Kumar states “The procedure used to compute the optimal profile can be any number of methods for computing a power sequence that drives the train 31 to minimize fuel and/or emissions subject to locomotive operating and schedule constraints, as summarized below. In some cases the required optimal profile may be close enough to one previously determined, owing to the similarity of the train configuration, route and environmental conditions. In these cases it may be sufficient to look up the driving trajectory within a database 63 and attempt to follow it” [Kumar, ¶ 0046]. It is the Office’s stance that Kumar clearly discloses using user controlled previous train routes, with train controls, and comparing them when Kumar states “close enough”. Further, by comparing the future route on a past route, with “close enough” parameters, of weather, train configuration, and route, the same benefits that the claimed subject matter can be attainted, which is the benefit of previously used man controlled systems. Further, Kumar states “Utilizing one embodiment of the present invention, an exemplary 7.6% saving in fuel used may be realized when comparing a trip determined and followed using one embodiment of the present invention versus an actual driver throttle/speed history where the trip was determined by an operator” [Kumar, ¶ 0056], thus using past users controls for comparison and updating is not only disclosed, but reads on the claimed subject matter, as currently presented. Therefore the Office respectfully disagrees.
Applicant further remarks “Contrary thereto, the idea of claims 16, 25 and 30 of the instant application can be summarized as follows. Decisions of human intelligence shall be available in the technical proceeding by assigning driving and environment data to driving situations belonging to the respective real rail driver command. This simply put is not taught in Kumar. It is accordingly believed to be clear that none of the references, whether taken alone or in any combination, either show or suggest the features of claims 16, 25 and 30. Claims 16, 25 and 30 are, therefore, believed to be patentable over the art. The dependent claims are believed to be patentable as well because they all are ultimately dependent on claim 16 or 25” and the Office respectfully disagrees.
It remains the Office’s stance that the cited prior art still anticipates the claimed subject matter as currently presented. Kumar states “The procedure used to compute the optimal profile can be any number of methods for computing a power sequence that drives the train 31 to minimize fuel and/or emissions subject to locomotive operating and schedule constraints, as summarized below. In some cases the required optimal profile may be close enough to one previously determined, owing to the similarity of the train configuration, route and environmental conditions. In these cases it may be sufficient to look up the driving trajectory within a database 63 and attempt to follow it” [Kumar, ¶ 0046]. It is the Office’s stance that Kumar clearly discloses using user controlled previous train routes, with train controls, and comparing them when Kumar states “close enough”. Further, by comparing the future route on a past route, with “close enough” parameters, of weather, train configuration, and route, the same benefits that the claimed subject matter can be attainted, which is the benefit of previously used man controlled systems. Further, Kumar states “Utilizing one embodiment of the present invention, an exemplary 7.6% saving in fuel used may be realized when comparing a trip determined and followed using one embodiment of the present invention versus an actual driver throttle/speed history where the trip was determined by an operator” [Kumar, ¶ 0056], thus using past users controls for comparison and updating is not only disclosed, but reads on the claimed subject matter, as currently presented. Therefore the Office respectfully disagrees.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
                                           FINAL Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-21 and 25-30 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kumar (United States Patent Publication 2007/0233364).
With respect to Claim 16: Kumar discloses “A control method for operating a rail vehicle” [Kumar, ¶ 0012, 0041, 0046, 0053-0056, and 0061]; 
“which comprises the steps of: carrying out the control method in a computer-assisted manner on a basis of a vehicle control program” [Kumar, ¶ 0012, 0041, 0046, 0053-0056, and 0061]; 
“the vehicle control program works with detected driving and/or environment data” [Kumar, ¶ 0012, 0041, 0046, 0053-0056, and 0061]; 
“on a rail vehicle side by means of a control facility installed on the rail vehicle side” [Kumar, ¶ 0012, 0041, 0046, 0053-0056, and 0061]; 
“during a journey, sensor signals from sensors linked or connected to the control facility of the rail vehicle being evaluated and a respective current driving situation being determined” [Kumar, ¶ 0012, 0041, 0046, 0053-0056, and 0061];
“accessing an experience database, in which actuating commands by a real rail vehicle driver during previous journeys are stored in dependence on driving situations” [Kumar, ¶ 0012, 0041, 0046, 0053-0056, and 0061]; 
“and whereby the driving situations were determined based on the detected driving and/or environment data detected by measurement during the previous journeys and are stored together with corresponding ones of the actuating commands by the real rail vehicle driver” [Kumar, ¶ 0012, 0041, 0046, 0053-0056, and 0061]; 
“comparing the respective current driving situation with the driving situations stored in the experience database and if there is conformity or at least, in accordance with predefined conformity criteria” [Kumar, ¶ 0012, 0041, 0046, 0053-0056, and 0061]; 
“sufficient similarity between the respective current driving situation and one of the driving situations stored in the experience database” [Kumar, ¶ 0012, 0041, 0046, 0053-0056, and 0061]; 
“stored actuating commands by the real rail vehicle driver that correspond to a stored driving situation are read and output” [Kumar, ¶ 0012, 0041, 0046, 0053-0056, and 0061]; 
“and controlling the rail vehicle based on the stored actuating commands” [Kumar, ¶ 0012, 0041, 0046, 0053-0056, 0061, and 0072].
With respect to Claim 17: Kumar discloses “The method according to claim 16, wherein vehicle-specific driving behavior data is at least also detected by measurement as part of the detected driving and/or environment data during a journey of the rail vehicle” [Kumar, ¶ 0012, 0041, 0053-0054, 0061, 0071-0073].
With respect to Claim 18: Kumar discloses “The method according to claim 16, wherein previously detected driving and/or environment data is updated during a journey of the rail vehicle” [Kumar, ¶ 0012, 0041, 0053-0054, 0061, 0071-0073].
With respect to Claim 19: Kumar discloses “The method according to claim 16, which further comprises parameterizing the vehicle control program based on the detected driving and/or environment data” [Kumar, ¶ 0012, 0041, 0053-0054, 0061, 0071-0073].
With respect to Claim 20: Kumar discloses “The method according to claim 19, which further comprises: forming a control profile dataset from the detected driving and/or environment data” [Kumar, ¶ 0012, 0041, 0053-0054, 0061, 0071-0073]; 
“and parameterizing a fixed-program control module of the vehicle control program by means of the control profile dataset” [Kumar, ¶ 0012, 0041, 0053-0054, 0061, 0071-0073].
With respect to Claim 21: Kumar discloses “The method according to claim 16, which further comprises: selecting a control profile dataset from a predefined group of stored control profile datasets based on the detected driving and/or environment data” [Kumar, ¶ 0012, 0041, 0053-0054, 0061, 0071-0073];
“and parameterizing a fixed-program control module of the vehicle control program by means of the control profile dataset selected” [Kumar, ¶ 0012, 0041, 0053-0054, 0061, 0071-0073].
With respect to Claim 24: Kumar discloses “The method according to claim 16, which further comprises carrying out the method on a rail vehicle side by means of a control facility installed on the rail vehicle side” [Kumar, ¶ 0012, 0041, 0053-0056, 0061, 0071-0073].
With respect to Claim 25: Kumar discloses “A control facility for a rail vehicle, the control facility comprising: a vehicle computer having an experience database” [Kumar, ¶ 0012, 0041, 0046, 0053-0056, 0061, 0071-0073]; 
“and a vehicle control program running on said vehicle computer, said vehicle control program is embodied such that it works with detected driving and/or environment data, said vehicle control programmed programed to” [Kumar, ¶ 0012, 0041, 0046, 0053-0056, 0061, 0071-0073];
“evaluate sensor signals from sensors linked or connected to the control facility and determine a respective current driving situation based on the sensor signals” [Kumar, ¶ 0012, 0041, 0046, 0053-0056, 0061, 0071-0073]; 
“access said experience database, in which actuating commands by a real rail vehicle driver during previous journeys are stored in dependence on driving situations” [Kumar, ¶ 0012, 0041, 0046, 0053-0056, 0061, 0071-0073]; 
“and whereby the driving situations were determined based on the detected driving and/or environment data detected by measurement during the previous journeys and are stored together with corresponding ones of the actuating commands by the real rail vehicle driver” [Kumar, ¶ 0012, 0041, 0046, 0053-0056, 0061, 0071-0073]; 
“compare the respective current driving situation with the driving situations stored in said experience database and if there is conformity or at least, in accordance with predefined conformity criteria, sufficient similarity between the respective current driving situation and one of the driving situations stored in said experience database, stored actuating commands by the real rail vehicle driver that correspond to a stored driving situation are read and output” [Kumar, ¶ 0012, 0041, 0046, 0053-0056, 0061, 0071-0073]; 
“and control the rail vehicle based on the stored actuating commands” [Kumar, ¶ 0012, 0041, 0046, 0053-0056, 0061, 0071-0073].
With respect to Claim 26: Kumar discloses “The control facility according to claim 25, wherein: said vehicle control program has an observation module, a parameterization module and a control module” [Kumar, ¶ 0012, 0041, 0053-0056, 0061, 0071-0073]; 
“said observation module detects the detected driving and/or environment data during a journey of the rail vehicle; said parameterization module parameterizes said control module based on the detected driving and/or environment data; and said parameterized control module outputs actuating commands for the rail vehicle” [Kumar, ¶ 0012, 0041, 0053-0056, 0061, 0071-0073].
With respect to Claim 27: Kumar discloses “The control facility according to claim 26, wherein said parameterization module is embodied such that it forms a control profile dataset based on the detected driving and/or environment data or selects the control profile dataset from a group of stored control profile datasets” [Kumar, ¶ 0012, 0041, 0053-0056, 0061, 0071-0073];
“and parameterizes said control module by means of a formed or selected control profile dataset” [Kumar, ¶ 0012, 0041, 0053-0056, 0061, 0071-0073].
With respect to Claim 28: Kumar discloses “The control facility according to claim 25, wherein: said vehicle control program has an experience database or is connected to said experience database” [Kumar, ¶ 0012, 0041, 0053-0056, 0061, 0071-0073]; 
“in which actuating commands by a real rail vehicle driver during previous journeys are stored as a function of driving situations” [Kumar, ¶ 0012, 0041, 0053-0056, 0061, 0071-0073]; 
“and the driving situations are determined from the detected driving and/or environment data detected by measurement during the previous journeys and are stored together with corresponding ones of the actuating commands by the real rail vehicle driver during the previous journeys” [Kumar, ¶ 0012, 0041, 0053-0056, 0061, 0071-0073].
With respect to Claim 29: Kumar discloses “The control facility according to claim 28, wherein: said vehicle control program has an observation module which evaluates the detected driving and/or environment data during a journey of the rail vehicle and detects a respective current driving situation” [Kumar, ¶ 0012, 0041, 0053-0056, 0061, 0071-0073]; 
“and said vehicle control program has a selection module that compares the respective current driving situation with the driving situations stored in said experience database and, if there is conformity or at least, in accordance with predefined conformity criteria, sufficient similarity between the respective current driving situation and one of the driving situations stored in said experience database, stored said actuating commands by the real rail vehicle driver that correspond to a stored driving situation are read and output from said experience database to control the rail vehicle” [Kumar, ¶ 0012, 0041, 0053-0056, 0061, 0071-0073].
With respect to Claim 30: Kumar discloses “A rail vehicle, comprising: a control facility having a vehicle computer with an experience database and a vehicle control program running on said vehicle computer” [Kumar, ¶ 0012, 0041, 0046, 0053-0056, 0061, 0071-0073]; 
“said vehicle control program is embodied such that it works with detected driving and/or environment data, said control facility programed to” [Kumar, ¶ 0012, 0041, 0046, 0053-0056, 0061, 0071-0073];
“evaluate sensor signals from sensors linked or connected to said control facility and determine a respective current driving situation based on the sensor signals; access said experience database” [Kumar, ¶ 0012, 0041, 0046, 0053-0056, 0061, 0071-0073]; 
“in which actuating commands by a real rail vehicle driver during previous journeys are stored in dependence on driving situations” [Kumar, ¶ 0012, 0041, 0046, 0053-0056, 0061, 0071-0073]; 
“and whereby the driving situations were determined based on the detected driving and/or environment data detected by measurement during the previous journeys and are stored together with corresponding ones of the actuating commands by the real rail vehicle driver” [Kumar, ¶ 0012, 0041, 0046, 0053-0056, 0061, 0071-0073]; 
“compare the respective current driving situation with the driving situations stored in said experience database and if there is conformity or at least, in accordance with predefined conformity criteria, sufficient similarity between the respective current driving situation and one of the driving situations stored in said experience database” [Kumar, ¶ 0012, 0041, 0046, 0053-0056, 0061, 0071-0073]; 
“stored actuating commands by the real rail vehicle driver that correspond to a stored driving situation are read and output” [Kumar, ¶ 0012, 0041, 0046, 0053-0056, 0061, 0071-0073]; 
“and control the rail vehicle based on the stored actuating commands” [Kumar, ¶ 0012, 0041, 0046, 0053-0056, 0061, 0071-0073].
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669